Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 1 of 7




                 Exhib tz
                   Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 2 of 7




From:                          Mark Hollingsworth <markhollingsworthxx@gmai►.com>
Sent:                          Monday, July 01, 2013 11:02 AM
To:                            glenn Simpson
Subject:                       New report on ENRC, Tгio and SFO
Attachments:                   NEW REPORT ON ENRC AND TRIO.doc



Glenn,

Attached is a new report on ENRC, Trio and SFO. I hope it's useful.



Please advise

Mark
       Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 3 of 7




NEW REPORT ON ENRC AND TRIO:



SFO INVESTIGATION SOURCES AND WITNESSES:



1.VICTORIA PENRІCЕ, ENRC company secretary, who said in January
2013, that only first part of audit and investigation in Kazakhstan had been
completed. As company secretary, she was responsible for corporate
governance issues.

2.CAREY DEPEL, former Head of Compliance at ENRC. He resigned in
June 2012, because he apparently could not cope with the fraud and
corporate governance abuses. He was also concerned about his own
reputation and vulnerability if the SFO investigation proceeded. A lawyer
with joint US-UK citizenship, he now works for Lowis and Gellen. But he
is also co-operating extensively with the SFO and is a paid consultant.
Clearly, Depel knows a huge amount but he has personal frailties that could
be exploited by ENRC if they wanted to discredit him as a witness. He is an
alcoholic. During one trip to Kazakhstan as part of the official ENRC team,
he got so drunk that he left his wallet in a bar in Almaty. He is married but
has a young Russian mistress who works in a senior capacity for Basic
Element, the commodities company owned by Oleg Deripaska and a
competitor to ENRC.

3.SIMON ZINGER, former deputy head of counsel and senior compliance
official at ENRC. He is almost as knowledgable about the alleged
corruption at ENRC as Depel but it is not known if he is co-operating with
the SFO. However, he did resign in October 2012, although his reasons are
not known. An American citizen, he did express unhappiness with the way
the internal corruption was handled and so it is likely that he would co-
operate with the SFO if approached. He is regarded as honest and does not
have Depel's hedonistic vulnerablities.
    Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 4 of 7




4. VICTOR HANNA, an Egyptian-American citizen who was sacked or
suspended by ENRC on 21 January 2013. He is regarded as the key to
the SFO investigation in that it is believed that he allegedly paid the bribe
to an African President which is the basis of the case. As an American
citizen, this makes Hanna vulnerable to the FCPA. And so it is worth
checking his American companies. Apparently, the addresses he declares
for his US fiјјјs are derelict buildings. He is the link-man and
intermediary between ENRC and Dan Gertler. He also reported to Amre
Younis, CEO of IMR, and to Alexander Mashkevich. Hanna helped The
Trio and ENRC buy assets in Africa and DRC because they were
concerned about being frozen out of Kazakhstan because of growing
political hostility and instability when Nazarbayev dies. A former US
Marine, Hanna is married to a Jewish lady but has been having a secret
affair with Mounissa Chodiev.
       Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 5 of 7




THE TRIO AND THEIR ASSETS:



MASHKEVICH: He owns vast houses at St. James's Square, London, Eden
Roc near Cap Ferrat, South of France and a Thysson yacht. He is the
beneficial owner of two Cyprus companies — Porthlary Holdings Ltd and
Exiteron Ltd. He is obsessed with detail and costs and so has been very
familiar with what is going on inside ENRO. He was originally an
academic. His mother was a Prosecutor in Kyrgystan. He has two daughters
but no son and so no heir which is a cause of angst. He hates his brothers.

According to two former close colleagues, Mashkevich is a megolamaniac
who believes he is a global figure on a par with Glasenberg and the Glencore
owners (a view which is not reciprocated by Glasenberg!). And so he feels
the need to project an image of power and wealth which is why he has been
spending up to $100 million a year on his lifestyle, despite only receiving an
estimated $40 million in dividends and income, according to two bankers
who have worked for him in the recent past. He once spent $272 million on
one yacht. And so that is why our sources believes that the Trio have been
siphoning off profits from SSGPO — one former investment advisor said that
$650 million had gone missing. The UK Listing Authority considered
investigating Mashkevich but unwilling because it would stop other foreign
billionaires from using London as a financial centre and haven.

CHODIEV: He is the diplomat and facilitator. His nickname is `The Tour
Guide'. His private asset company is called Mosana. He owns two houses
in near the Chelsea Embankment in London and three planes — a Challenger
604, a Global 5000 and Global SOOOX — which often fly without refuelling.
He also bought a 87 metre Bennetto yacht which was later sold for a profit.
He also bought a 107 metre Thysson yacht but this was acquired by
Mashkevich. And yet last year he was refused a personal loan of $2 million
by the banks. This implies that he does not really these assets. His lawyer
and key fiduciary is Ian Green who has worked for the family for the past 15
years.
       Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 6 of 7




The following are companies in Cyprus owned by Chodiev:



Censo Limited;

Izyum Holdings Limited;

Chaussey Holdings Limited (main Cyprus company for PC);

Quennington Investments Limited (this company functions like a treasury
operation making all payments for PC's businesses;

Rainford Holdings Limited;

Spift Co Limited (the nominee holder of PC's shares);

Areheld Limited;

Keynsham Holdings Limited;

Lasswade Trading Limited;

Elvon Holdings Limited;

Lawson Holdings Limited;

Paplewick Holdings Limited;

Vebeca Investments Limited,

Desimanco Investments Limited;

Yamada Investments Limited;

Meetfield Holdings Limited;

Peterfield Holdings Limited;
       Case 8:19-mc-00699 Document 1-7 Filed 12/06/19 Page 7 of 7




Longenvilled Invеst~nents Limited

Exiteron Limited.



IBRAGRIMOV: He provides the muscle and aggression but is also cautious
and tight with money. His private holding company for his assets is
Turicom. He is Muslim and has donated to charities with Islamic Militant
allegiances. His representative on the ENRC Board is Yeldebayev and his
relatives and friends are heads of the trio's operating companies.

He owns several properties in London because three of his sons live there
and he himself travels there several times per year on company business. He
owns property in Dubai, Almaty, Astana and property interests in Moscow.
He is also the beneficial owner of a Cyprus company called Exiteron Ltd.

The danger for The Trio is the lawsuit by their former Corporate Finance
Director, Kirill Stein, who knows everything about their assets. The case
starts in the High Court on 7 October 2013.

ENDS
